DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Election/Restrictions: Original Presentation
Newly submitted claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it recites a multilayer substrate comprising a resin layer that explicitly does not include an interlayer connection metal conductor and/or metal wiring therein, which is a materially-different and mutually exclusive from the product of claim 1, which comprises a resin layer that does include an interlayer connection metal and a wiring line therein.  As such, the inventions are independent and distinct from one another and would have been subjected to a restriction requirement, had they been presented together at the same time.  
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. In particular, claim 1 now recites "adjacent second ceramic layers".  As all of the instances of layers being described as "adjacent" in the instant specification are regarding layers that are depicted as being directly next to each other, the claim recitation of "adjacent second ceramic layers" lacks support because it is neither explicitly disclosed nor depicted in the original disclosure.  

Claims 2-15 and 17 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1. 

Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites "a resin layer between adjacent second ceramic layers".   As all of the instances of layers being described as "adjacent" in the instant specification regard layers that are depicted as being directly next to each other, the meaning of "a resin layer between adjacent second ceramic layers" is unclear because it is unclear what specifically is meant by "adjacent".  In particular, it is unclear if the term is intended to mean layers are directly next to each other, as is consistent with the term's usage in the specification and in which case claim 1 is self-contradictory, or if the term is intended to allow for intervening layers, in which case it is unclear how many intervening layers are allowed to be present while still considering two layers to be "adjacent".  For the sake of compact prosecution, "adjacent" is interpreted as allowing for one or more intervening layers to be present between two "adjacent" layers.  

Claims 2-15 and 17 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya (US PG Pub. No. 2010/0224396) in view of Mitsuhashi (US PG Pub. No. 2014/0291841) and MyRO (MyRO, "Improve your PCB Solderability", 2010, p. 1 and zoomed image).   
Regarding claims 1, 2, and 5-8, Nomiya teaches a multilayer substrate for an electronic component comprising a first ceramic layer (11B) comprising a sintered first ceramic material, an open-porous second ceramic layer of unsintered ceramic material (13B; note: the layer is referred to as the "third ceramic layer" or "resin/ceramic composite layer" by Nomiya), and a resin layer (14B) adjacent the second ceramic layer (par. 52, 53, 55, 57, 58, 65, 96; Fig. 11).  Included in the resin layer (14B) are both interlayer connection conductors (18B) and surface electrodes (16B) (Fig. 11; par. 96). 
The pores of the open porous second ceramic layer form a three-dimensional network structure (i.e. a network of ceramic material and open porosity), which is infiltrated with a resin of the type present in the adjacent resin layer (i.e. "a material of the resin layer is present in the open pores of the second ceramic layer), thereby forming a ceramic-resin composite (par. 55-57, 73, 91, 96).  As the composite layer has a thickness of 20-100 µm and is formed by infiltrating the ceramic network structure with resin from the outer surface inwardly (par. 56, 66), the three-dimensional network is necessarily located in a region having a depth of 1 to 100 µm from a surface of the second ceramic layer.  If the teachings of Nomiya are considered to differ from the 
As noted above, it is unclear if or how many intervening layers may be present between two layers that qualify as "adjacent".  In Nomiya's structure depicted in Figure 11, the layer 12B is present between first ceramic layer (11B) and the resin-infiltrated porous second ceramic layer (13B) (Fig. 11). The single intervening layer (12B) is not considered herein to preclude layers 11B and 13B from qualifying as "adjacent" in the context of the claimed invention.  However, if this was considered a difference from the current invention, it is noted that Nomiya teaches that layer 12B can be omitted if less accuracy is required in the in-plane direction of the substrate or if the substrate is thin (par. 77-78).  Accordingly, it would have been obvious to one of ordinary skill in the art to omit one or more of the layers 12B from the structure depicted in Figure 11, including omitting the layer 12B positioned between the lowermost set of layers 11B and 13B and/or omitting the layer 12B positioned between the uppermost set of layers 11B and 13B because Nomiya explicitly teaches doing so to be appropriate and in order to save time/energy by omitting unnecessary production steps, if possible. 
The teachings of Nomiya might be also considered to differ from the current invention in that the resin layer is not explicitly taught to comprise a "metal wiring line" in 
The teachings of Nomiya also differ from the current invention in that the structure discussed above is not taught to include two of the resin-infiltrated, porous second ceramic layers with a resin layer in between.  However, MyRO teaches that printed substrates, such as Nomiya's, can be vacuum packed and wrapped for shipping such that oxidation and surface scratches during transportation are prevented (p. 1).  As shown in the zoomed image of the "Finished PCB" photograph, 25 of the substrates are included in a stack that is wrapped for shipping (zoomed image on second page of document).  Accordingly, it would have been obvious to one of ordinary skill in the art to stack, vacuum pack, and wrap a group (i.e. at least two or more) of the structure discussed above so that the structures can be safely shipped and distributed for use and installation in a number of devices at a production facility. As they are adjoined together, at least by way of the packaging, the group of structures qualifies as "a multilayer substrate".  Such a stacked structure comprises at least one set of two of the resin-infiltrated open-porous second ceramic layers (13B) positioned "adjacent" (i.e. the bottom-most layer 13B is positioned adjacent to the top-most layer 13B of another structure) to one another, with a resin layer (14B) positioned in between and "a material" of the resin layer (14B) is present in the open pores of each of the adjacent ceramic layers (13B) (Fig. 11).  

Regarding claims 3 and 4, Nomiya teaches that the first ceramic layer is preferably a low-temperature ceramic (i.e. a "low-temperature-sintering ceramic") material that can be fired at a first sintering temperature that is lower than the second sintering temperature of the second ceramic material in the second ceramic layer (par. 53-55). 
Regarding claim 15, Nomiya's resin layer has a thickness of 3 to 30 µm (par. 66). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya, Mitsuhashi, and MyRO, as applied above, and further in view of Tsukada (US Pat. No. 5,144,536).
Regarding claims 9-11, the teachings of the cited prior art differ from the current invention in that the porosity and size of pores in the second ceramic layer are not disclosed.  However, Nomiya does teach that his product is intended to include wiring conductor portions that are deposited as a paste onto the porous layer (par. 65, 74).  Tsukada further teaches that porous substrates, which are eventually impregnated with resin and which are intended to have pastes used to form conductive patterns applied to them, should have a porosity of greater than 10 % and an average pore diameter in the range of 0.2 to 15 µm in order to achieve good paste adhesion and formation of conductive patterns with high precision (col. 3, ln. 8-31).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art porous ceramic layer to have a porosity of greater than 10 % and an average pore diameter in the range . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya, Mitsuhashi, and MyRO, as applied above, and further in view of Amou (US PG Pub. No. 2004/0039127).  
Regarding claims 12-14, the teachings of the cited prior art differ from the current invention in that the relative permittivity of his resin layer is not taught.  However, Nomiya does teach that the layer may include fillers and that it is intended to surround and/or cover conductive components (par. 57, 66, 91).  Amou further teaches that insulating layers, e.g. resin layers, having a low dielectric constant (i.e. relative permittivity), Ɛ, are capable of decreasing the dielectric loss of high-frequency electric signals, that a decrease in Ɛ can permit higher-speed transmissions, and that a high-frequency device may have insulators with Ɛ controlled with the inclusion of 10 to 65 vol. % hollow particles (i.e. "void-forming materials") to be in the range of 1.5 to 2.2 (par. 4, 48).  As such, it would have been obvious to one of ordinary skill in the art to include 10 to 65 vol. % hollow particles in Nomiya's resin layer in order to control/decrease the dielectric constant of the layer to be in the range of 1.5 to 2.2, thereby making it suitable for use in high-frequency electronics devices and capable of transmitting high-frequency signals with minimal dielectric loss.  The instantly claimed void-forming material content is obvious in view of Amou.  See MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nomiya,  Mitsuhashi, and MyRO, as applied to claim 1 above, and as evidenced by The Engineering Toolbox (The Engineering Toolbox, "Coefficients of Linear Thermal Expansion", 2013, p. 1-11).  
	Regarding claim 17, the teachings of the cited prior art differ from the current invention in that the thermal expansion coefficient of the resin-infiltrated portion of the second ceramic layer is not explicitly taught to be between that of the material of the resin layer and the ceramic material of the second layer.  However, while Nomiya does appear to teach such an arrangement of thermal expansion coefficients, it is not entirely clear from his disclosure (Ex. 2, par. 82, 83, 87, 88).  In doing so, Nomiya exemplifies a structure including composite ceramic/resin layer made with alumina particles that has a thermal expansion coefficient of 9 ppm/ ºC and a resin layer that has a thermal expansion coefficient of 12 ppm/ºC (Ex.  2; par. 87, 88; Table 2).  Nomiya further teaches that the resin composition includes silica filler particles having a thermal expansion coefficient of 8 ppm/ ºC (par. 88).  The alumina-containing layer next to the composite layer in this example has a thermal expansion coefficient of 7 ppm/ ºC (Table 2).  Nomiya also teaches arranging layers and materials such that a thermal expansion coefficient gradient is achieved (par. 72).  As such, it would have been obvious to one of ordinary skill in the art to configure the product of prior art product discussed above to the arrangement of ceramic and resin (including the filler particles) material layers such that the layers have the same distribution taught by Nomiya in Example 2 because Nomiya explicitly teaches that such an arrangement of layers and thermal expansion coefficients is appropriate.  It further would have been obvious to one of ordinary skill in 
As at least some of the silica filler particles are expected to enter the composite layer in the above-discussed structure(s), thereby becoming part of the "second ceramic layer", the infiltrated portion of the second layer (i.e. where the resin is present in the pores of the ceramic layer) has a thermal expansion coefficient, i.e. 9 ppm/ ºC, which is between that of a material of the second ceramic layer, i.e. the silica particles with a thermal expansion coefficient of 8 ppm/ ºC, and the resin layer, which has a thermal expansion coefficient of 12 ppm/ºC.  As evidenced by the Engineering Toolbox, which teaches that alumina has a thermal expansion coefficient of 8.1 ppm/ ºC (p. 1), the same relationship of thermal expansion coefficients is also true with respect to alumina, which is another material of the second ceramic layer.   

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention is distinguished over Nomiya because Nomiya does not teach a resin layer located between adjacent, resin-infiltrated second ceramic layers as now claimed and that one of ordinary skill in the art would 
Applicant has further argued that new claim 18 is distinguished over the prior art.  However, claim 18 is withdrawn from consideration as being directed to a non-elected invention that is independent and distinct from the invention of claim 1, which was constructively elected by original presentation.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784